Russell, J.
1. While ample time to prepare for trial should be allowed
to one accused of crime, it is the duty of a defendant, who has given bond for his appearance at a specified term of the city court, to employ counsel and take any other steps essential to his defense, in advance of the term of court at which he is bound to appear; and a motion for continuance by one who had waited until the case has been sounded for trial, to employ his counsel, although he was previously under bond, to appear at the court, was properly overruled.
2. The testimony of a witness who saw certain packages in the hands of a common carrier, and. their reception and delivery, is as competent and valuable to show the number of them, and the dates upon which they were received and delivered, as are the records of the common carrier.
3. The evidence authorized conviction. It was not error to overrule the motion for a new trial. Judgment affirmed.